No Action Taken on Motion; Order filed August 11, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00594-CV
                                   ____________

                        WILLIAM REEVES, Appellant

                                         V.

               HARBOR AMERICA CENTRAL, INC., Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-25574

                                     ORDER

      On April 28, 2020, this court issued an opinion and judgment reversing and
remanding the trial court’s decision. On May 12, 2020, appellee filed a timely
motion for en banc reconsideration. This court has not yet ruled on that motion.

      On July 15, 2020, appellee filed a motion to recall the mandate in this case.
This court has not issued a mandate. This appeal has not been finally disposed of.
See Tex. R. App. P 18.6 (appellate court may delay issuing mandate until appeal is
finally disposed). Because this court has not yet issued its mandate, our judgment
has not taken effect. See id. (appellate court’s judgment on appeal from an
interlocutory order takes effect when the mandate is issued).
      This case was stayed in the trial court, pursuant to section 51.014 (b) of the
Civil Practice and Remedies Code, when appellant filed a notice of appeal from the
trial court’s denial of appellant’s motion to dismiss brought under section 27.003
of that code. See Tex. Civ. Prac. & Rem. Code § 51.014(b) (staying all proceeding
in the trial court until resolution of interlocutory appeal) and § 27.003. Because this
appeal is not finally resolved, all proceedings in the trial court remain stayed.

      Accordingly, we take no action on appellant’s motion to recall the mandate
and we order the trial court to enforce the statutory stay mandated by section
51.014(b) and withdraw the docket control order issued on July 8, 2020. See Tex.
Civ. Prac. & Rem. Code § 51.014(b).

                                   PER CURIAM

Panel Consists of Justices Wise, Bourliot, and Zimmerer.